MEMORANDUM OPINION
No. 04-03-00437-CV
IN THE INTEREST OF S.G., a Child


From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2002-EM5-05289
Master Juan Antonio Chavira, Presiding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	December 17, 2003 
APPEAL DISMISSED
	Antonio Gonzales's ("Gonzales") brief, which was due on October 24, 2003, has not been
filed.  On November 4, 2003, this court ordered Gonzales to show cause in writing by November 19,
2003 why this appeal should not be dismissed for want of prosecution.  Gonzales did not respond.
Accordingly, this appeal is dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1),
42.3(b). 
 
								PER CURIAM

1.  The Honorable John D. Gabriel is the presiding judge of the 131st Judicial District Court, Bexar County,
Texas. This appeal is from an order signed by Juan Antonio Chavira as Master.  Master Chavira presided over the
hearing regarding the parent-child relationship.